Name: 2000/111/EC: Commission Decision of 21 December 1999 designating a new antigen bank and making provisions for the transfer and storage of antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (notified under document number C(1999) 4782
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  agricultural activity;  research and intellectual property;  production;  health
 Date Published: 2000-02-08

 Avis juridique important|32000D01112000/111/EC: Commission Decision of 21 December 1999 designating a new antigen bank and making provisions for the transfer and storage of antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines (notified under document number C(1999) 4782 Official Journal L 033 , 08/02/2000 P. 0019 - 0020COMMISSION DECISIONof 21 December 1999designating a new antigen bank and making provisions for the transfer and storage of antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(notified under document number C(1999) 4782)(2000/111/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Council Regulation (EC) No 1258/99(2), and in particular Article 14 thereof,Having regard to Counicl Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines(3), as last amended by Council Decision 1999/762/CE(4), and in particular Articles 3(1), third indents and 7 thereof,Whereas:(1) In accordance with Article 3 of Decision 91/666/EEC the Commission, in accordance with the procedures laid down in Article 10 of that Decision, may designate premises for storage of Community reserves of foot-and-mouth disease antigen as long as they comply with the provisions of Articles 4 and 6 of that Decision.(2) Article 3 of Commission Decision 93/590/EC of 5 November 1993, for the purchase of foot-and-mouth disease antigens within the framework of the Community action concerning reserves of foot-and-mouth disease vaccines(5), as last amended by Decision 95/471/EC(6), makes provisions for the antigen to be stored at three specified locations.(3) Commission Decision 97/348/EC of 23 May 1997 for the purchase by the Community of foot-and-mouth disease antigens and for the formulation, production, bottling and distribution of vaccines against food-and-mouth disease(7), details the distribution of newly purchased antigen to designated antigen banks.(4) The premises of the Institute of Animal Health, Pirbright, United Kingdom, are no longer a designated Community antigen bank. Moreover, the former antigen bank at Pirbright refused to receive the quantities and types of antigen assigned by Decision 97/348/EC and this antigen has been stored in the premises of the manufacturer Merial SAS, Pirbright.(5) With a view to necessary expenses and the revision of relevant legislation it appears appropriate to designate the manufacturer of the antigen, Meril SAS, Pirbright United Kingdom, as Community antigen bank and consequently to make provisions for the transfer of antigen stored at Institute for Animal Health, Pirbright, United Kingdom, for storage in the premises of Merial SAS, Pirbright.(6) The Director-General of the Directorate-General responsible for Community veterinary legislation in the field of animal health shall be authorised to sign contracts with designated vaccine banks in private property.(7) Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 11. Without prejudice to Article 3(1), first and second indent, of Decision 91/666/EEC an antigen bank shall be established at Merial SAS, Pirbright, United Kingdom.2. The quantities and types of antigen stored in accordance with Decision 93/590/EC in the Community antigen bank at Institute for Animal Health, Pirbright, United Kingdom, shall be transferred for storage to Merial SAS, Pirbright, United Kingdom. The transfer shall be carried out under the responsability of Merial SAS.3. The antigen purchased by the Community and assigned to the Community antigen bank in the premises of the Institute of Animal Health, Pirbright, in accordance with Decision 97/348/EC shall be stored in the premises of Merial SAS, Pirbright, United Kingdom.4. To meet the objectives of paragraphs 2 and 3, the Commission shall conclude a contract, in the name of the European Community, with Merial SAS.5. The Director-General of the Directorate-General responsible for Community veterinary legislation in the field of animal health shall be authorised to sign the contract on the transfer and storage of the quantities and types of antigen on behalf of the Commission of the European Communities.Article 2This Decision shall apply from 1 February 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 December 1999.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 160, 26.6.1999, p. 103.(3) OJ L 368, 31.12.1991, p. 21.(4) OJ L 301, 24.11.1999, p. 6.(5) OJ L 280, 13.11.1993, p. 33.(6) OJ L 269, 11.11.1995, p. 29.(7) OJ L 148, 6.6.1997, p. 27.